United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10098
                        Conference Calendar


BENNIE EARL STEPHENS,

                                     Petitioner-Appellant,

versus

DAN JOSLIN,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:05-CV-1218
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Bennie Earl Stephens, federal prisoner # 32941-077, appeals

the dismissal with prejudice of his 28 U.S.C. § 2241 petition.

Stephens challenged his conviction and sentence for conspiracy to

distribute a controlled substance.

     Stephens fails to identify error in the district court’s

findings that his claims fail to satisfy the savings clause of 28

U.S.C. § 2255 and that United States v. Booker, 543 U.S. 220

(2005), is not retroactively applicable to cases on collateral

review.   When an appellant fails to identify error in the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10098
                                -2-

district court’s decision, it is as if the appellant had not

appealed that judgment.   Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Stephens’s

appeal is therefore DISMISSED as frivolous.   See 5TH CIR. R. 42.2;

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).